               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STEPHEN LEE FORBES,                )
                                   )
               Petitioner,         )
                                   )        1:20CV417
     v.                            )        1:17CR91-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
               Respondent.         )


                                 ORDER

     This matter is before this court for review of the

Recommendation filed on May 21, 2020, by the Magistrate Judge in

accordance with 28 U.S.C. § 636(b). (Doc. 43.) In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence,

(Doc. 42), be denied without issuance of a certificate of

appealability. On May 21, 2020, the Recommendation was served on

the parties to this action. (Doc. 44.) Petitioner timely filed

objections, (Doc. 45), to the Recommendation.

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations




      Case 1:17-cr-00091-WO Document 48 Filed 09/24/20 Page 1 of 3
made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation.       This court therefore adopts the

Recommendation.1

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 43), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s Motion to Vacate, Set Aside, or Correct



     1 Petitioner’s objection states that United States v.
Mathis, 932 F.3d 242 (4th Cir. 2019), “did not confront the
property portion of [Section] 1951,” thus leaving room for the
asserted grounds for his petition. (See Doc. 45 at 1.) However,
Mathis discussed the Hobbs Act’s use of the term “property” and
ultimately “discern[ed] [no] basis in the text of [Section
924(c) or Section 1951] for creating a distinction between
threats of injury to tangible and intangible property for
purposes of defining a crime of violence.” Mathis, 932 F.3d at
266 & n.24 (rejecting argument “that a threat of injury [to
property] does not require the threat of violent force, such as
when a perpetrator threatens another’s property by throwing
paint on someone’s house”). Accordingly, Mathis squarely
forecloses Petitioner’s argument. This binding precedent from
the United States Court of Appeals for the Fourth Circuit
likewise defeats Petitioner’s claimed entitlement to a
certificate of appealability. See Tompkins v. Sec’y, Dep’t of
Corr., 557 F.3d 1257, 1261 (11th Cir. 2009) (“[I]f a habeas
petitioner’s contention is ‘foreclosed by a binding decision -
one from the Supreme Court or this Court that is on point - the
attempted appeal does not present a substantial question,
because reasonable jurists will follow controlling law.’”
(quoting Gordon v. Sec’y, Dep’t of Corr. 479 F.3d 1299, 1300
(11th Cir. 2007)).
                                    - 2 -



         Case 1:17-cr-00091-WO Document 48 Filed 09/24/20 Page 2 of 3
Sentence, (Doc. 42), is DENIED and that this action is dismissed

with prejudice. A Judgment dismissing this action will be

entered contemporaneously with this Order. Finding no

substantial issue for appeal concerning the denial of a

constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

     This the 24th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 3 -



      Case 1:17-cr-00091-WO Document 48 Filed 09/24/20 Page 3 of 3
